Citation Nr: 1745024	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-23 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and C.A.


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from September 1972 to September 1974, with additional Reserve service from 1977 to 2010. The Veteran also served on active duty during Desert Storm from February 1991 to March 1991.
This matter is before the Board of Veterans' Appeals on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran testified before the undersigned in a November 2016 videoconference hearing. A transcript of that hearing is of record.
The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is in relative equipoise as to whether current tinnitus is related to in-service acoustic trauma. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

                         I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Concerning service connection for tinnitus, in light of the fully favorable decision herein no further discussion of VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). 

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303 (b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id. 

Tinnitus is an organic disease of the nervous system, and is therefore considered a chronic disease for VA purposes and service connection based on continuity of symptomatology is applicable in this case. Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). The Board finds that the Veteran, as a lay person, is both credible and competent to speak to the medical condition of the disability, and the fact that it has been continuous since active service. Specifically, the Board finds that tinnitus, which manifests as ringing in the ears, is not the type of medical condition in which requires specialized medical knowledge or training to assess. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002). A lay person, such as the Veteran, may competently speak to the fact that he perceives ringing in his ears. Similarly, the Veteran may also competently speak to the fact of when that condition started and if it has continued to the present.

The Veteran contends that he suffers from tinnitus due to excessive noise exposure in service. Specifically, the Veteran asserts that he developed tinnitus as a result of in-service exposure to traumatic noise during the performance of duties as a Track Vehicle Mechanic during active duty service. The Veteran's service separation form shows that he served as a mechanic in service. His assertion of exposure to loud noise is consistent with the circumstances of his service. Therefore, the Board concedes noise exposure as a result of the Veteran's duties during service.

A February 2011 VA examination reflects the Veteran reporting that he began noticing the symptoms of tinnitus in the past 10-15 years. The Veteran accredited the ringing in his ears to his unprotected exposure to heavy artillery firing, generator noise, and C-4 explosive noise. Additionally, the Veteran denied any recent occupational or recreational noise exposure. In this case, the examiner diagnosed tinnitus, but opined that it was less likely than not caused by or the result of an event in service. 

At the November 2016 hearing before the undersigned, the Veteran clarified the above-referenced statement included in the February 2011 VA examination, which was misconstrued to the extent that it appeared that he had just began experiencing issues with tinnitus 10-15 years prior. The Veteran testified that the examiner misunderstood the fact that he had began having issues with tinnitus during service. The Veteran further clarified that his intention in making the statement was to inform the examiner that the ringing in his ears had become increasingly worse in the past 10-15 years. The Veteran stated he began noticing ringing in the ears during his period of active service in 1972 through 1974, and that the symptoms continued through reserve service to the present.
The Board finds that the Veteran's lay statements regarding the continuity of symptoms of tinnitus are credible. While the VA examiner found tinnitus was less likely related to service, the Board finds that the evidence is equipoise as to whether tinnitus had its onset during service. Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that tinnitus resulted from noise exposure during service, and has continued since service, and therefore, the claim for service connection must be granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b) (2016).


ORDER

Entitlement to service connection for tinnitus is granted; subject to the laws and regulations governing the award of monetary benefits.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, the examiner at the February 2011 examination diagnosed the Veteran with bilateral hearing loss for VA purposes, but opined that the Veteran's hearing loss began during his Army Reservist service. Here, in addition to his active duty service from September 1972 to September 1974 and February 1991 to March 1991, the Veteran has stated that he also served in the Army Reserve from approximately 1977 to 2010. While medical records from this period have been associated with the claims file, it does not appear that all the Veteran's periods of ACDUTRA and inactive duty for training (INACDUTRA) have been verified. As these records may be relevant to the claim on appeal, attempts must be made to obtain them before any decision on the issue on appeal can be made. As such, on remand appropriate attempts must be made to verify all periods of ACDUTRA or INACDUTRA during the Veteran's period of Reserve service.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate sources in order to verify the Veteran's periods of ACDUTRA and INACDUTRA during his service in the Army Reserve.

 2. Obtain and associate with the case file any further service treatment records from the Veteran's Reserve Service.

 3. Obtain and associate with the case file any further relevant VA medical records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

 4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss. The examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss is related to his active duty or periods of ACDUTRA/INACDUTRA?

A detailed rationale for the opinion must be provided. Attention is invited to a February 2011 VA examination noting that based on the Maryland CNC test the Veteran had bilateral hearing loss considered disabling for VA purposes,  the examiner's statement potentially attributing the Veteran's hearing loss to his Reserve service, and the Veteran's lay statements concerning noise exposure during the performance of his duties as a Vehicle Mechanic.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

 5. Thereafter, readjudicate the issues of entitlement to service connection for bilateral ear hearing loss. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


